Exhibit 10AM

LOGO [g578413g82k37.jpg]

123 Saginaw Drive | Redwood City, CA 94063

June 24, 2013

John Whelan

c/o AP Pharma, Inc.

123 Saginaw Dr.

Redwood City, CA 94063

 

  Re: Amendment to Management Retention Agreement, dated as of April 25, 2011,
as amended May 29, 2013 (as amended, the “Retention Agreement”)

Dear John:

This letter agreement (the “Agreement”) memorializes the terms of your
separation with A.P. Pharma, Inc. (the “Company”) and amends certain terms and
conditions of the Retention Agreement. Capitalized terms that are not otherwise
defined in this Agreement will have the meanings ascribed to them in the
Retention Agreement.

On May 1, 2013, the Board of Directors removed you as President and Chief
Executive Officer of the Company (the “Removal Action”). The Company hereby
acknowledges and agrees that the Removal Action was taken without Cause, and
stipulates that, as of the date hereof, no facts or circumstances exist that
would permit the Company to characterize the Removal Action as having been for
Cause. Notwithstanding the Removal Action, the Company wishes to retain your
services as an employee and as our Chief Financial Officer through August 15,
2013, or such earlier date as may be selected by the Company. In consideration
of the foregoing, the parties hereby agree as follows:

1. Your execution of this Agreement will constitute formal notice under
Section 3(c) of the Retention Agreement that the Removal Action may give rise to
an Involuntary Termination. The Company acknowledges and agrees that if the
Removal Action is not rescinded within 30 days from the date hereof, then,
notwithstanding the time periods set forth in Section 3(c) of the Retention
Agreement, you will have until midnight (Pacific Time) on August 15, 2013 to
resign as an officer and employee of the Company, with such resignation to be
deemed to constitute an Involuntary Termination. Upon such Involuntary
Termination (or your earlier termination by the Company or due to your death or
disability), you will be entitled to the cash severance payments set forth on
Annex I attached hereto, which payments will be in full satisfaction of the
amounts owed under Section 2(a) of the Retention Agreement.

2. The following sentence shall be inserted at the end of the definition of
“Cause” in Section 3(a) of the Retention Agreement, “Notwithstanding the
foregoing, in no event shall “Cause” be deemed to exist unless the basis for
asserting the existence of “Cause” has been communicated in writing to Employee
at least 60 days prior to a termination for Cause being effected, it being
understood that if Employee resigns his employment prior to the expiration of
such 60-day period, then the termination shall not be deemed for “Cause.”

3. Set forth on Annex II attached hereto is a schedule of your outstanding
equity awards granted by the Company (the “Outstanding Awards”). As contemplated
under Section 2(a) of the Retention Agreement, the vesting of the Outstanding
Awards will be partially accelerated as of the effective date of an Involuntary
Termination (or your earlier termination by the Company or due to your death or
disability). Set forth on Annex II is the following information: (a) the vested
portion of the Outstanding Awards as of the date of this Agreement (the
“Effective Date”), (b) the monthly vesting schedule during your continued
employment, and (c) the accelerated vesting of the Outstanding Awards to be
provided to you under Section 2(a) of the Retention Agreement on an Involuntary
Termination (or your earlier termination by the Company or due to your death or
disability).

4. Provided that you remain employed by the Company through the earlier of 5:00
p.m. (Pacific Time) on August 15, 2013 or such time as when the Company may
terminate your employment, then: (a) the period in which you will be permitted
to exercise the vested portion of the Outstanding Awards following your
termination



--------------------------------------------------------------------------------

of service will be extended, as set forth on Annex III, and (b) the Company may,
on a case-by-case basis, permit the “cashless” exercise of the vested portion of
the Outstanding Awards (i.e., satisfying the required exercise price by
surrendering a portion of the Outstanding Awards with an intrinsic value equal
to the exercise price), provided, however, that unless the required tax
withholding will be funded within the required time period by a broker-assisted
sale, you will be required to remit in cash to the Company an amount equal to
the required withholding taxes due upon exercise of the Outstanding Options
(such amount to be determined by the Company in good faith at the time of each
exercise). If you wish to exercise any portion of the Outstanding Awards on a
cashless basis, you will be required to obtain the prior written approval of the
Chief Executive Officer or the Chief Operating Officer of the Company. If you
elect to resign your employment prior to August 15, 2013, then you will not be
entitled to the extended vesting period set forth on Annex III and will not be
permitted to exercise the Outstanding Awards on a cashless basis.

5. As contemplated in Section 4(b) of the Retention Agreement, your right to
receive severance benefits upon an Involuntary Termination (or your earlier
termination by the Company or due to your death or disability) shall be
conditioned upon the execution and non-revocation of a release of claims (the
“Release”). The parties hereby agree that the Release shall be in the form
attached hereto as Exhibit A.

Except as set forth above, the terms and conditions of the Retention Agreement,
which shall be deemed incorporated herein by reference, shall remain in full
force and effect. To accept this Agreement, please countersign below and return
an executed copy of this letter to my attention.

Sincerely,

/s/ Barry Quart

Barry Quart

Chief Executive Officer

Agreed and Accepted as of the date set forth below

 

/s/ John Whelan

John Whelan

June 24, 2013

Date:

 

-2-